Exhibit 99.3 Modavox Signs Binding Letter of Intent Regarding Internet Radio Business (PHOENIX and NEW YORK) January 7, 2010 Modavox, Inc. (OTCBB:MDVX), Internet broadcasting pioneer and holder of several patented technologies, today announced the apportion of certain assets and liabilities related to the Internet Radio division, the largest Internet-based Talk Radio network that has been broadcasting uninterrupted since 1997. In an effort to further support Modavox’s new business strategy, and in conjunction with the recent repositioning of other corporate assets, Modavox has executed a Letter of Intent to transfer tangible and intangible assets related to historic and current operation of the Internet Radio division. This transaction will effectively transfer the business operations of the division to World Talk Radio, LLC, an Arizona based Limited Liability Company to be owned and operated by VoiceAmerica co-founder and ten year veteran Jeff Spenard, the former President of Internet Radio and former Board Member of Modavox. The new entity will continue all business operations to ensure uninterrupted service to all clients throughout the transition. As a result of the transition of these assets and liabilities, Modavox will realize immediate reduction in net expenses, enabling management to focus all available resources on the recently announced corporate strategy that includes an expanded IP licensing structure as well as supporting the development and commercialization of Marketing Driven Technologies. Furthermore, as part of the strategy to streamline operations and to create non-encumbered revenues to support growth businesses, Modavox will receive a perpetual royalty as a percentage of gross revenue generated by World Talk Radio, LLC for as long as the new entity provides Internet radio services. Mark Severini, Chief Executive Officer, explained the rationale behind the transaction. “While the Internet Radio Division has served an instrumental role in the history of Modavox and historically represented the majority of revenue for the company, after a thorough analysis of our operational divisions, it has become evident that the revenue growth and contribution margin trends no longer meet the objectives set forth in our Strategic Plan for our operational divisions.Internet radio exists within a mature market where growth and scale remain modest in comparison to our IP licensing strategy and core operating divisions. The new Modavox strategy represents opportunities for accelerated revenue growth and high profit margins through emerging and dynamic markets.” David Ide, Modavox Chief Strategy Officer, remarked, “There is nobody better suited than Jeff Spenard to continue leadership of VoiceAmerica and establish ownership of this business to drive profitability in a smaller, privately held business structure. Mr. Spenard’s superior experience and leadership in the industry as well as his team of exceptional professionals are the main reasons Modavox is in alliance with World Talk Radio moving forward. We have tremendous confidence in Mr. Spenard and the entire VoiceAmerica team, and we look forward to sharing in their success for many years to come.” Mr.
